Case: 13-41199   Document: 00512839430   Page: 1   Date Filed: 11/17/2014




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT



                             No. 13-41199
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                           November 17, 2014
                                                               Lyle W. Cayce
                                                                    Clerk
BARBARA E. HOFFMANN; FRED LULLING,

                                      Plaintiffs–Appellants,

versus

MARION COUNTY, TEXAS; HUMANE SOCIETY OF MARION COUNTY;
JEFFERSON ANIMAL CLINIC; JUDGE PHIL PARKER;
MAGISTRATE LEX JONES; MAGISTRATE VELMA ALLEN;
DISTRICT ATTORNEY WILLIAM GLEASON;
INVESTIGATOR LARRY NANCE; SHERIFF WILLIAM MCCAY;
INVESTIGATOR SHAWN COX; DEPUTY DAVID MCKNIGHT;
GAME WARDEN RICK LANE; EDDIE HAYES, Animal Health Commission;
CAROLINE WEDDING, Humane Society of Marion County;
CAROL HEDGES, Doctor of Veterinary Medicine,

                                      Defendants–Appellees.




              Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 2:12-CV-14
     Case: 13-41199      Document: 00512839430         Page: 2    Date Filed: 11/17/2014



                           No. 13-41199
Before REAVLEY, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Barbara Hoffman and Fred Lulling appeal a summary judgment. They
initially sued over a dozen individuals and entities for events related to the
search of their property and their subsequent arrest and prosecution for ani-
mal cruelty. The district court dismissed all the claims, and we affirm.


                                             I.
       Hoffman and Lulling operated a derelict-animal “sanctuary” on their
ten-acre property in Marion County, Texas, where they held over one hundred
exotic animals, including six tigers, several leopards, and a puma. Game War-
den Rick Lane and Deputy Sheriff David McKnight visited the property to
investigate complaints that dangerous animals were being kept. They entered
the property and approached a trailer, where they were met outside by Hoff-
man and Lulling. 1 Hoffman admitted to keeping big cats on the property. She
showed Lane and McKnight the animals, which had visible injuries and were
housed in small cages without adequate food or water. They asked Hoffman
whether she had the proper licenses and health certificates for the animals,
but she could not produce any.
       McKnight visited the property again the next morning with other
defendants—District Attorney William Gleason, Investigators Shawn Cox and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Lulling is hearing-impaired, which was immediately apparent to McKnight and
Lane. The defendants primarily spoke with Hoffman, who in turn would communicate with
Lulling, though Lulling frequently initiated communication with the defendants and seem-
ingly understood what was being said.
                                             2
    Case: 13-41199     Document: 00512839430     Page: 3   Date Filed: 11/17/2014



                             No. 13-41199
Larry Nance, Inspector Eddie Hayes, Caroline Wedding from the Marion
County Humane Society, and veterinarian Dr. Carol Hedges—and met outside
with Hoffman and Lulling. They again observed many obvious violations in
how the animals were being held, and Hoffman said she intended to release
the big cats into a substandard pen.
      Officers ordered Hoffman and Lulling not to release the cats, then
obtained a warrant to search the property and seize the animals. Hoffman and
Lulling were arrested and charged with animal cruelty and forfeited the ani-
mals. Afterward, they sued many of those involved in the events under a cor-
nucopia of legal theories, all of which the district court eventually rejected.


                                       II.
                                        A.
      In Hoffman and Lulling’s principal claim, under 42 U.S.C. § 1983, they
maintain that Marion County and the individual defendants violated their
Fourth Amendment rights by illegally searching their property and seizing the
animals. The court granted summary judgment because all evidence indicated
that the officials’ visits were proper and they never entered the curtilage of
Hoffman and Lulling’s trailer without a warrant.
      Officials generally have an implied license to enter property to visit and
converse with the owner just as a private citizen might. Florida v. Jardines,
133 S. Ct. 1409, 1415–17 (2013). McKnight and Lane initially stopped at the
property to investigate complaints about big cats’ being illegally held. When
they arrived, the defendants stayed in the open area of the property, where
they were shown the cats by Hoffman and Lulling without any protest. Once
it became apparent the next day that Hoffman and Lulling were violating the
law by failing to retain the required paperwork and keeping the animals in
inhumane conditions, the officials obtained a proper warrant to search the

                                        3
    Case: 13-41199         Document: 00512839430         Page: 4     Date Filed: 11/17/2014



                                        No. 13-41199
trailer and seize the animals.
      The district court relied on United States v. Dunn, 480 U.S. 294 (1987),
in which the Court distinguished between the curtilage and the open fields of
a property. Government officials may enter the open fields without a warrant,
as the defendants did here, because “an open field is neither a house nor an
effect, and, therefore, the government's intrusion upon the open fields is not
one of those unreasonable searches proscribed by the text of the Fourth
Amendment.” Id. at 303–04 (internal quotation marks omitted). 2 That rule
squarely applies here, and the summary judgment for that reason was appro-
priate. We similarly find no issue with the warrant. As a result, we do not
need to consider other issues related to the § 1983 claim, such as qualified
immunity.


                                              B.
      Lulling appeals the dismissal of his claim under the Americans with Dis-
abilities Act (“ADA”). He contends that Marion County and certain individual
defendants discriminated against him based on his disability in violation of 42
U.S.C. § 12132 by failing to provide him with an interpreter after the officials
visited the property and later arrested him. His complaint, however, fails
sufficiently to state a claim.
      Under § 12132, Lulling must demonstrate “(1) that [he] is a qualified
individual within the meaning of the ADA; (2) that [he] was excluded from
participation in, or was denied benefits of, services, programs, or activities for
which [the public entity] is responsible; and (3) that such exclusion or discrim-
ination is because of [his] disability.” Estate of Lance v. Lewisville Indep. Sch.
Dist., 743 F.3d 982, 990 n.3 (5th Cir. 2014) (internal quotation marks omitted).



      2   See also United States v. Cooke, 674 F.3d 491, 493–95 (5th Cir. 2012).
                                               4
    Case: 13-41199      Document: 00512839430        Page: 5    Date Filed: 11/17/2014



                              No. 13-41199
Although no one disputes that Lulling is hearing-impaired, he fails to allege
how he was excluded as a result of not having an interpreter during the inves-
tigation or arrest.     The evidence indicates that he could effectively com-
municate with officers and that several times he initiated conversations with
the defendants. Without any allegation that Lulling’s hearing impairment
resulted in an exclusion from government benefits or effective services, the
ADA claim is deficient, and dismissal was proper.


                                           C.
      Hoffman and Lulling ask us to vacate a judgment from the Marion
county court, but under the Rooker-Feldman doctrine, we lack jurisdiction to
review that decision. This case presents exactly the sort of situation for which
the doctrine precludes review: “cases brought by state-court losers complaining
of injuries caused by state-court judgments rendered before the district court
proceedings commenced and inviting district court review and rejection of
those judgments.” 3 We decline to adopt a new exception to the doctrine as
Hoffman and Lulling urge, so their claim is not properly before us.


                                           D.
      The district court dismissed Hoffman and Lulling’s other claims. That
is not error because each claim either was not properly appealed or did not
state a proper cause of action. The summary judgment is AFFIRMED.




      3 Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); see also
United States v. Shepherd, 23 F.3d 923, 924–25 (5th Cir. 1994).
                                           5